                       IN nm UNITED STATES DISTRICT COURT
                   FOR nm EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:18-CR-383-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
NOAH LEE ROWSEY,                               )
                                               )
                          Defendant            )


        On May 21, 2020, Noah Lee Rowsey ("Rowsey'') moved pm se for compassionate release

under the First StepAct("FirstStepAct''),Pub. L. No.115-391, § 603(b), 132 Stat 5194, 5239-41

(2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 80]. On May 22, 2020, Rowsey

supplemented his motion and explained how he exhausted his administrative remedies [D.E. 81].

As explained below, the court denies Rowsey's motion.

       On January 22, 2019, pursuant to a written plea agreement, Rowsey pleaded guilty to

attempted Hobbs Act robbery (count one) and possession of a firearm in furtherance of a crime of

violence (count two). See [D.E. 42, 47]. On May 21, 2019, the court held Rowsey's sentencing

hearing and adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E.

69, 71, 72]; Fed. R. Crim. P. 32(i)(3)(A}-{B). The court calculated Rowsey's total offense level to

be 17, his criminal history category to be I, and his advisory guideline range to be 24 to 30 months'

imprisonment on count one, and 60 months' consecutive imprisonment on count two. See [D.E. 72]

1. After thoroughly considering all factors under 18 U.S.C. § 3SS3(a), the court sentenced Rowsey

to 24 months' imprisonment on count one, and 60 months' consecutive imprisonment to count two,

for at total term of 84 months. See [D.E. 71 ]. Rowsey did not appeal.



            Case 5:18-cr-00383-D Document 83 Filed 08/13/20 Page 1 of 6
        On December 21, 2018, the First Step Act went into effect See First Step Act, Pub. L. No.

11S-391, 132 Stat S194, S249 (2018). Before the First Step Act, onlytheDirectoroftheBureauof

Prisons ("BOP") could file a motion for compassionate release. Under the First Step Act, a

sentencing court may modify a sentence ofimprisonment either upon a motion ofthe Director ofthe

BOP "or upon motion of the defendant after the defendant has fully exhausted all adminiinrative

rights to appeal a failure ofthe [BOP] to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3S82(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3S82(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3S53(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another



                                                  2

           Case 5:18-cr-00383-D Document 83 Filed 08/13/20 Page 2 of 6
extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt n. 1.1 Application note 2


      1
          Application note 1 to U.S.S.G. § lBl.13 states in full:

      1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
              requirements of subdivision (2), extraordinary and compelling reasons exist
              under any of the circumstances set forth below:

              (A) Medical Condition of the Defendant-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia.

                     (ii) The defendant is---

                            (1) suffering from a serious physical or medical condition,

                           (II) suffering from a serious :functional or cognitive impairment,
                                or

                           (Ill) experiencing deteriorating physical or mental health because
                                 of the aging process,

                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

                (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                    is experiencing a serious deterioration in physical or mental health
                    because ofthe aging process; and (iii) has served at least 10 years or 75
                    percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                   3

            Case 5:18-cr-00383-D Document 83 Filed 08/13/20 Page 3 of 6
 states that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonm.ent." U.S.S.G. § lBl.13 cmt.n. 2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n. 3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to accountfortheFirstStepAct. Accordingly, section 1B1.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3S82(c)(1 )(A). Nevertheless, section 1B 1.13 provides applicable policy when assessing an inmate's

 motion, but a court independently determines whether "extraordinary and compelling reasons"

 warrant a sentence reduction under 18 U.S.C. § 3S82(c)(l)(A)(i). See.~ United States v. Clark,

 No. 1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020) (unpublished). In doing so,

 the court consults not only U.S.S.G. § 1B1.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and

 the section 3SS3(a) factors. See,~ id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

 1889361, at *2 (E.D. Va. Apr. 16, 2020) (unpublished).

        Rowsey seeks compassionate release pursuant to section 3S82(c)(l)(A)(i). In support,

Rowseyreliesonthe"otherreasons"policystatementinapplicationnote l(D)to U.S.S.G. § 1B1.13.


                (D) Other Reasons.-A.s determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n. 1.
                                                  4

            Case 5:18-cr-00383-D Document 83 Filed 08/13/20 Page 4 of 6
See [D.E. 80] 1. Specifically, Rowsey (who is 20 years old) cites the COVID-19 pandemic, the fact

that diabetes "runs in [his] family," and his mother's health. See id. at 1-2.

        As for the "other reasons" policy statement, the court assumes without deciding that

Rowsey's family history of diabetes coupled with the COVID-19 pandemic are extraordinary

circumstances consistent with application note l(D). Even so, the section 3553(a) factors counsel

against reducing Rowsey's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); Clark, 2020 WL 1874140, at •3-8. Rowsey engaged in serious criminal conduct. With

his face covered and armed with a .380 handgun, Rowsey entered a gas station with his accomplice

intending to rob a store in Fayetteville, North Carolina. See PSR ,r,r 8-14. When Rowsey pulled his

handgun from his pocket, the store clerk fired at Rowsey and his co-conspirator, effectively stopping

the robbery. Two of the store clerk's rounds struck Rowsey's accomplice. They escaped, but were

soon arrested. After arresting Rowsey, law enforcement officers recovered from Rowsey's car a red

bandana (bis face covering during the robbery attempt), a digital scale, five rounds of shotgun shells,

and handgun ammunition. See PSR [D.E. 55] ,r,r 8-13. Rowsey's attempted robbery was nothing

new. Approximately one month before the attempted Hobbs Act robbery ofApril 25, 2018, Rowsey

forcibly robbed $1,200 in U.S. currency from another individual while possessing and threatening

to use a semi-automatic handgun. See id. at ,r 15. Nonetheless, Rowsey has taken some positive

steps while incarcerated, but admits receiving an incident report for misconduct See [D.E. 80] 1-2.

Having considered the entire record, the steps that the BOP has taken to address COVID-19, the

section 3553(a) factors, Rowsey's arguments, and the need to punish Rowsey for his criminal

behavior, to incapacitate Rowsey, to promote respect for the law, to deter others, and to protect

society, the court declines to grant Rowsey's motion for compassionate release. See,              ~


Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at

                                                  5

            Case 5:18-cr-00383-D Document 83 Filed 08/13/20 Page 5 of 6
*2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       In sum, the court DENIES Rowsey's motion for compassionate release [D.E. 80].

       SO ORDERED. This J.!... day of August 2020.



                                                     ~SC.DEVERill
                                                     United States District Judge




                                             6

           Case 5:18-cr-00383-D Document 83 Filed 08/13/20 Page 6 of 6
